Citation Nr: 0506618	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-03 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In an 
initial decision, the RO denied service connection for PTSD, 
however, the Board subsequently granted service connection 
for this disorder.  After that, the RO initially assigned a 
noncompensable (i.e., 0 percent) evaluation, which was 
subsequently increased to 10 and then 30 percent, the latter 
in a March 2002 rating decision and supplemental statement of 
the case (SSOC).  All of these evaluations were assigned 
effective the May 3, 1996 date of the original service-
connection claim.

In his March 2002 Statement in Support of Claim (VA Form 21-
4138), the veteran continued to express dissatisfaction with 
the level of his PTSD evaluation.  See also AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he indicates 
otherwise).  As the veteran timely appealed the initial 
denial of his service connection claim, and continued to 
timely assert his dissatisfaction with the subsequent 
evaluations assigned, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claims when the disabilities may have been more severe than 
at other times during the course of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
Court in Fenderson also explained the legal distinction 
between a claim for an "original" rating and an "increased" 
rating claim, and this distinction is reflected in the 
framing of the issue on the title page of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
anxiety, depression, considerable impairment of his ability 
to establish and maintain effective relationships with 
people, and considerable industrial impairment.

2.  The veteran's psychiatric condition has fluctuated, but 
he has not shown suicidal ideation, obsessed rituals, an 
inability to function independently, impaired impulse 
control, spatial disorientation, or severe impairment in his 
abilities relating to relationships with people or 
employment, due to his PTSD.

3.  To the extent that the veteran has recently manifested 
more severe symptoms such as dementia and delirium, the 
competent medical evidence of record indicates that these 
symptoms are due to his Parkinson's disease rather than his 
PTSD.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a higher initial rating of 50 
percent, but no more, for the veteran's PTSD, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect well after the 
veteran filed his May 1996 claim.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because the Board subsequently granted service 
connection, and the RO continued to issue SSOCs in response 
to the veteran's repeated expressions of dissatisfaction with 
the level of his evaluation.  See VAOPGCPREC 7-2003 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in GC Opinion 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
Opinion of the GC, Numbed 7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's initial, January 1997 rating 
decision denying service connection for PTSD took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  But according to Pelegrini, as interpreted by 
GC, the fact that the RO did not provide VCAA notification in 
these circumstances (nor could it have, as the VCAA had not 
yet been enacted) was not error.  Moreover, although the RO 
in March 2001 granted service connection for PTSD (in 
accordance with the Board's December 2000 decision) prior to 
providing VCAA notification, the RO provided this 
notification in its October 2001 letter and May 2002 SSOC, 
before it denied the veteran's request for a rating higher 
than 30 percent in its June 2004 SSOC.  VA thus complied with 
the VCAA notification timing requirements.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The October 2001 
letter told the veteran that the RO was still working on his 
claim for an increased rating for PTSD and informed him that 
additional information was still needed in support of this 
claim.  In addition, the letter explained the RO's duty to 
assist the veteran in obtaining evidence in support of his 
claim and the responsibilities of the veteran and RO in doing 
so.  The RO also told the veteran to send it the information 
describing additional evidence or the evidence itself to the 
RO.  Moreover, the RO included the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2004) in its May 2002 SSOC.  
Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, VA complied with the VCAA notice 
content requirements.

In addition, the RO obtained the veteran's service medical 
records (SMRs) and all identified treatment records, and 
provided the veteran with multiple VA examinations as to the 
severity of his PTSD.  There is no indication that other 
records exist that should be requested, or that any pertinent 
evidence was not received.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Applicable Legal Principles

As noted, the veteran filed his claim for service connection 
for PTSD in May 1996, and it is that same claim that is 
before the Board, although it is now a claim for a higher 
rating.  The rating criteria applicable to PTSD claims were 
changed after the veteran's claim was filed.  See 61 Fed. 
Reg. 52,695-52,702 (Oct. 8, 1996) (effective Nov. 7, 1996).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) (noting that the United States Court of Appeals for the 
Federal Circuit-in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003)-overruled Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit).  Thus, the 
amendments to the regulations governing ratings for PTSD 
cannot be construed to have retroactive effect unless their 
language requires this result.  See Kuzma, 341 F.3d at 1328 
(citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  
Here, there is no such language in the amendments, and, 
indeed, the final rule states: "This amendment is effective 
November 7, 1996."  See 61 Fed. Reg. at 52695.

Significantly, however, there is no case or General Counsel 
opinion that prohibits the application of a prior regulation 
to the period on or after the effective date of a new 
regulation.  Thus, the rule that the veteran is entitled to 
the more favorable of the two versions of a regulation that 
was revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.

Under the old rating criteria for PTSD, in effect prior to 
November 7, 1996, a 30 percent rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9411 (1996).  A 50 percent 
rating was assigned when the ability to establish and 
maintain effective relationships with people was considerably 
impaired and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.  When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Id.

Under the new rating criteria for PTSD, effective November 7, 
1996, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411 (2004).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessed rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.


Factual Background

A VA PTSD evaluation, which took place between April and 
August 1996, noted that the veteran reported being 
preoccupied with thoughts of Vietnam on a daily basis.  He 
was chronically isolated in the community, had 2 unsuccessful 
marriages, and was unable to sustain any long term 
relationships.  He had limited social outlets and major 
problems at work, due to a detached way of relating to co-
workers and problems with authority figures such as his 
supervisor.  Although he had been at the same job for 22 
years, these recent difficulties led to reprimands at work.  
The veteran also reported symptoms of increased arousal, 
including nightmares 3-4 times weekly.

VA outpatient treatment (VAOPT) records of the veteran's 
participation in individual and group therapy sessions from 
1997 to 2001 reflect the following:

In February 1997, the veteran struggled at work and was said 
to be more socially impaired than previously.  He had 
problems with his employer in September 1997.  In October 
1997, the veteran exhibited discomfort with his former co-
workers after he left his job, as well as ambivalence 
regarding his relationship with his girlfriend.  In December 
1999, the veteran's nightmares had decreased from 6 per month 
to 4 per month, his isolation remained the same, and his 
anger control had improved.  In August 2000, the veteran was 
making progress with his sleeping and had more social 
contact, but was still struggling with nightmares.  October 
2000 VAOPT notes also noted increase social contact.  In 
December 2000, the veteran's verbal interaction included both 
calm and anxious aspects.  In February 2001 he appeared calm 
and appropriate and did not demonstrate anger or anxiety.  
The veteran was also treated in 1997 at St. Mary's Hospital.  
August 1997 records from St. Mary's reflect that the veteran 
was paranoid at work, anxious, and had a negative outlook, 
but was not suicidal.  Later that month he noted difficulties 
at work.  In September 1997, he was making minimal progress.

Subsequently, at a May 2001 VA psychiatric examination, it 
was noted that the veteran suffered from "Parkinson's like 
syndrome" with tremors in his right upper extremity and both 
lower extremities.  Although the VA examiner was not able to 
review the claims file, he referred to recent VA outpatient 
treatment (VAOPT) notes that indicated the had recently been 
euthymic, pleasant, with full affect, as a result of 
psychiatric medication.  There was some obsessive thinking.  
The veteran appeared relaxed and in no significant emotional 
distress.  The examiner referred to an April 2001 VAOPT note 
indicating the veteran had been receiving individual and 
group therapy since April 1996, and has problems with 
nightmares, hypervigilance, poor concentration, and intrusive 
thoughts.  The VA examiner, without discounting reports of 
those symptoms, stated that he did not observe them at the 
examination, and noted that the veteran was not complaining 
of intrusive thoughts or showing unpleasant emotion stemming 
from discussion of his combat experience.  The veteran 
indicated that his primary concern in recent months was the 
worsening of his Parkinson's disease and back pain.  The 
veteran also indicated that his sleep overall was "pretty 
good."  He denied any history of auditory hallucinations.  
He described his mood as concerned and related this concern 
to his physical problems as opposed to thoughts about 
Vietnam.  The veteran indicated that he had been living with 
his mother for the past couple of months, but prior to that 
he interacted with friends almost every day at his previous 
residence.  There did not appear to the examiner to be any 
significant social withdrawal or avoidance.  The veteran 
denied recent suicidal ideation or intent.  He appeared 
alert, attentive, and oriented to person, place, and time.  
The were some gaps in recall, but the examiner could not 
determine whether this was due to evasiveness or inability.  
The veteran also reported that his 24 year employment as a 
warehouseman ended due to his Parkinson's disease, which 
subsequently worsened.  

The VA examiner noted mild oddness about the veteran that 
appeared unrelated to PTSD, but the examiner was unsure 
whether it related to his medication or the cognitive decline 
from his Parkinson's syndrome, or to another mental health 
factor.  The veteran appeared evasive over seemingly 
insignificant points.  The examiner concluded that the 
veteran's level of distress appeared to be subclinical.  
Specifically, he stated that the veteran did not appear to 
then meet the diagnostic criteria for PTSD, but did appear 
significantly physically impaired due Parkinson's.  According 
to the examiner, the veteran was able to perform activities 
of daily living, and "does not appear to be significantly 
impaired psychiatrically at this time-by any cause."  His 
major barrier to employment at this time was his physical 
problems.  The veteran's Global Assessment of Functioning 
(GAF) score was 65.

A February 2002 VAOPT note indicated that the veteran 
suffered from severe PTSD, which was aggravated by his 
Parkinson's disease.  His GAF score was 35, seriously 
affecting his functioning, as the result of his PTSD.

Subsequently, a VA examiner was asked to determine the extent 
of the veteran's psychiatric condition that was due to his 
PTSD, as opposed to other causes such as his Parkinson's 
disease.  At a May 2004 VA psychiatric examination, the 
examiner, who reviewed the claims file, noted that the 
veteran was currently hospitalized, having been admitted due 
to increasing agitation and hallucinations.  The examiner 
noted pronounced right upper extremity tremor and 
considerable hypophonia and dysarthria that made 
communications extremely difficult at times.  The veteran's 
thought processes were tangential, derailed, and loosely 
associated.  The veteran described visual hallucinations and 
agreed he might be delusional.  The examiner described non-
responsive answers given by the veteran, reflecting dementia 
or delirium that made it difficult to ascertain accurate 
information from him regarding the current status of his 
PTSD.  He added, "It would appear that the majority of any 
impairment that he is currently suffering is due to his 
cognitive decline.  Although confused, several of his 
verbalizations did seem to have a combat related/ military 
related basis."  The clinical impressions were: "dementia, 
likely related to Parkinson's disease," with significant 
history of PTSD.  The GAF score was 35.  The examiner 
concluded: "It is virtually impossible given the veteran's 
current mental condition to ascertain to what degree the 
[PTSD] is impacting his ability to function.  Presently, his 
behavior is considerably hampered in almost all spheres."


Analysis

The above facts reflect that, between the May 1996 date of 
the veteran's claim and the present, the veteran has 
exhibited symptoms listed in both the 30 and 50 percent 
criteria for evaluating PTSD under both the old and new 
criteria.  In these circumstances, the Board finds that there 
is a reasonable doubt as to the degree of the veteran's 
psychiatric disability during this time period, which the 
Board will resolve in the veteran's favor, for the following 
reasons.  See 38 C.F.R. §§ 3.102, 4.3 (2004).

In the first evaluation of his psychiatric condition, between 
April and August 1996, the veteran displayed the difficulty 
in establishing and maintaining effective work and social 
relationships in the 50 percent evaluation under the new 
criteria and the considerable impairment of these 
relationships in the 50 percent evaluation under the old 
criteria.  For example, the veteran was described as 
"chronically isolated" and unable to sustain long term 
relationships, with limited social outlets with major 
problems at work.  Similarly, throughout the time period 
between this evaluation and his next VA examination, in May 
2001, the veteran frequently reported struggles with his 
supervisor at work, social impairment, anxiety, depression, 
isolation, and communication problems.  However, starting in 
August 2000, progress was reported in the veteran's sleep and 
social interaction, although he continued to display anxiety.  
At the time of his May 2001 VA examination, the veteran 
appeared to the examiner pleasant and relaxed with a full 
affect, and able to perform the activities of daily living, 
with a GAF score of 65, indicating only mild impairment, but 
demonstrated some obsessive thinking and other behavioral 
irregularities, which the examiner attributed to causes other 
than the veteran's PTSD.  Less than a year later, however, 
the veteran was said to have more serious symptoms of PTSD, 
with a GAF of 35.  Thus, throughout the time period between 
May 1996 and his most recent VA examination in May 2004, the 
veteran had symptoms that appear in the new 50 percent 
criteria, such as difficulty in establishing and maintaining 
effective work and social relationships and motivation and 
mood disturbances; as well as the symptoms in the old 50 
percent criteria of considerable impairment the ability to 
establish and maintain effective relationships with people 
and considerable industrial impairment.  At the same time, 
the veteran did not have other symptoms of the 50 percent 
criteria, especially the new criteria, such as flattened 
affect and memory impairment.  Because the veteran manifested 
symptoms in both the 30 and 50 percent criteria under both 
the old and new regulations, the resolution of reasonable 
doubt in the veteran's favor requires that he be granted a 50 
percent evaluation for the entire period of time since the 
filing of his claim.  38 C.F.R. §§ 3.102, 4.3 (2004).

However, throughout this period, the veteran did not display 
suicidal ideation, and the absence of this symptom was noted 
on more than one occasion, and he did not display symptoms 
such as obsessed rituals, inability to function 
independently, impaired impulse control, spatial 
disorientation, or, under the old criteria, the severe 
impairment in the ability to establish and maintain social 
relationships or employment.  In this regard, the Board notes 
that the May 2004 VA examiner did record symptoms reflecting 
dementia and delirium that appear in the 70 percent criteria, 
but he concluded, after reviewing the claims file and the 
veteran's symptoms, that these were "likely" related to the 
veteran's Parkinson's disease.  As the Board cannot make its 
own medical judgment, it relies on the well supported 
findings of the May 2004 VA examiner in finding that those 
symptoms suggesting a higher degree of impaired functioning 
are due to the veteran's Parkinson's disease, and therefore 
do not warrant a higher evaluation than the 50 percent that 
the Board has indicated is appropriate.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)).

In sum, the Board finds that the veteran is entitled to a 50 
percent evaluation from the date of his claim, because the 
evidence is at least evenly balanced between a 30 and 50 
percent evaluation for the veteran's PTSD during this time 
period.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-
20 (1996).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 50 percent, but no more, 
is granted for the veteran's PTSD, effective May 3, 1996.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


